Dismissed and Memorandum Opinion filed August 13,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00928-CV
____________
 
PATRICIA A. TADEMY, Appellant
 
V.
 
COMMISSIONER ADELAIDE HORN, on
behalf of TEXAS DEPARTMENT OF AGING AND DISABILITY SERVICES, Appellee
 

 
On Appeal from the 280th District
Court
Harris County, Texas
Trial Court Cause No.
2007-58418
 

 
M E M O R
A N D U M  O P I N I O N
This appeal is from a judgment signed February 27, 2009.  No
clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On July 13, 2009, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment.  See Tex. R. App. P.
37.3(b).  Appellant has not provided this court with proof of payment for the
record.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.